—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs’ application to resettle the order that incorporated the terms of an in-court stipulation of settlement. Although plaintiffs now claim that their attorney "misspoke” and that the terms of the stipulation relating to the width of the right-of-way were entered into under a mistake of fact, the record reflects that plaintiffs neither expressed any reservations nor raised any questions regarding its content or effect during their colloquy with the court, despite having been provided with the opportunity to do so (see, Rosato v Macier, 222 AD2d 865, 866; Matter of Goldman v Goldman, 201 AD2d 860, 861). The stipulation of settlement was complete when it was entered on the record and assented to by the parties and should therefore be enforced (see, Lynch v Lynch, 105 AD2d 1069, 1070; Owens v Lombardi, 41 AD2d 438, 439-440, lv denied 33 NY2d 515). (Appeal from Order of Supreme Court, Seneca County, Falvey, J.—Quiet Title.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.